Case: 17-40723      Document: 00514359317         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-40723
                                                                                Fifth Circuit


                                  Summary Calendar
                                                                              FILED
                                                                       February 22, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

                                                 Plaintiff-Appellee

v.

JORGE ALEJANDRO TORRES-LARRAGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:16-CR-1051-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Alejandro Torres-Larraga appeals his guilty plea conviction for
possession with intent to distribute more than 50 grams, that is approximately
7.28 kilograms, of methamphetamine in violation of 21 U.S.C. § 841(a)(1) &
(b)(1)(A), and 18 U.S.C. § 2. Torres-Larraga argues that the factual basis was
insufficient to support his guilty plea conviction because the Government failed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40723    Document: 00514359317    Page: 2   Date Filed: 02/22/2018


                                No. 17-40723

to meet its obligation to prove that he knew the type and quantity of drug
involved in his offense.
      As Torres-Larraga concedes, his argument is foreclosed by United States
v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of drug type and quantity as an element of a
drug offense.
      Accordingly, Torres-Larraga’s motion for summary disposition is
GRANTED, and the judgment is AFFIRMED.




                                      2